DETAILED ACTION


REASONS FOR ALLOWANCE
Claims 1-4, 6, 8-11, 13, 15-22 are allowable as amended and argued by the applicant, filed on 03/04/2022.
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding claim 1, the prior art disclose most of the claimed invention; however, the prior art does not disclose an outer assembly including an upper portion and an outer sole portion; and a first insert removably received within the outer assembly, the first insert being configured to receive a foot of a wearer and at least partially enclose the foot of the wearer, the first insert further including: (a) a casing configured to at least partially enclose the foot of the wearer, the casing including a first layer, a second layer, and a cavity defined between the first layer and the second layer, and (b) a high heat capacity material contained in the cavity, the high heat capacity material configured to remain in a non-solid phase in a working temperature range from 31 degrees Fahrenheit to 140 degrees Fahrenheit.



Regarding claim 16, the prior art disclose most of the claimed invention; however, the prior art does not disclose a method of treating a human foot by transferring heat between an article of footwear and the foot of a wearer, the method comprising: transferring heat to or from a first insert using a heat transfer device, wherein the first insert is configured to receive a foot of a wearer and to at least partially enclose the foot of the wearer, the first insert including: (a) a casing configured to at least partially enclose the foot of the wearer, the casing including a first layer, a second layer, and a cavity defined between the first layer and the second layer, and (b) a high heat capacity material contained in the cavity, the high heat capacity material configured 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Timothy K Trieu/           Primary Examiner, Art Unit 3732